  Case 2:16-cr-00370-SDW Document 21 Filed 04/29/20 Page 1 of 3 PageID: 150



 NOT FOR PUBLICATION
                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY


        CHAMBERS OF                                                  MARTIN LUTHER KING COURTHOUSE
   SUSAN D. WIGENTON                                                         50 WALNUT ST.
  UNITED STATES DISTRICT JUDGE                                             NEWARK, NJ 07101
                                                                               973-645-5903

                                          April 29, 2020

James S. Friedman, Esq.
94 Church Street, Suite 302
New Brunswick, NJ 08903
Counsel for Defendant

Leslie F. Schwartz, Esq.
Office of the United States Attorney
970 Broad Street, Suite 700
Newark, NJ 07102
Counsel for the United States of America

             LETTER OPINION FILED WITH THE CLERK OF THE COURT

       Re:     United States v. Conway
               Criminal Action No. 16-370 (SDW)

Counsel:

       Before this Court is Defendant James Conway’s (“Defendant” or “Conway”) Motion for
Compassionate Release under the First Step Act, 18 U.S.C. § 3582(c)(1)(A). This Court having
considered the parties’ submissions, and for the reasons discussed below, denies Defendant’s
motion.

DISCUSSION
                                                  A.
        Although a district court generally has limited authority to modify a federally-imposed
sentence once it commences, see United States v. Epstein, No. 14-287, 2020 WL 1808616, at *2
(D.N.J. Apr. 9, 2020); Dillon v. United States, 560 U.S. 817, 825 (2010), the recently-enacted First
Step Act (“FSA”), 18 U.S.C. § 3582(c)(1)(A)(i), permits district courts to grant compassionate
release where there exists “extraordinary and compelling reasons” to reduce a sentence. The
statute provides, in relevant part, that:
       (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion
       of the defendant after the defendant has fully exhausted all administrative rights to
       appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
       or the lapse of 30 days from the receipt of such a request by the warden of the
    Case 2:16-cr-00370-SDW Document 21 Filed 04/29/20 Page 2 of 3 PageID: 151



        defendant’s facility, whichever is earlier, may reduce the term of imprisonment (and
        may impose a term of probation or supervised release with or without conditions
        that does not exceed the unserved portion of the original term of imprisonment),
        after considering the factors set forth in section 3553(a) to the extent that they are
        applicable, if it finds that—
        (i) extraordinary and compelling reasons warrant such a reduction . . .

        18 U.S.C. § 3582(c) (emphasis added). As such, under the FSA, “a defendant seeking a
reduction in his term of imprisonment bears the burden of establishing both that he has satisfied
(1) the procedural prerequisites for judicial review, and (2) that compelling and extraordinary
reasons exist to justify compassionate release.” Epstein, 2020 WL 1808616 at *2.
                                                     B.
       On August 8, 2016, Defendant pled guilty to a two-count information which charged him
with wire fraud in violation of 18 U.S.C. § 1343 and 18 U.S.C. § 2, and accepting and attempting
to accept unlawful kickbacks in violation of 41 U.S.C. §§ 8702, 8707 and 18 U.S.C. § 2. (D.E. 5.)
On September 26, 2019, this Court sentenced Defendant to a term of imprisonment of 28 months
on each count, to be served concurrently, three years of supervised release on each count to be
served concurrently, and $1,421,679.38 in restitution. (D.E. 14, 15.) Defendant is currently
serving his sentence at Low Security Correctional Institution, Butner, North Carolina (“LSCI
Butner”). (D.E. 18; 20-21 ¶ 2.)

        On April 3, 2020, Defendant requested that he be transferred to home confinement pursuant
to the Coronavirus Aid, Relief, and Economic Security Act (“CARES”), 18 U.S.C. § 3624(c)(2) 1
because he feared exposure to COVID-19. (D.E. 20-1 ¶ 5; 20-2 at 1.) After LSCI Butner staff
asked for clarification as to the nature of and basis for his request, Defendant filed a second
submission on April 8, 2020, reiterating that his request was for home confinement under the
CARES Act and stating that release was proper because he was a first-time, non-violent offender
with chronic health conditions who posed a low security risk and had employment waiting for him
upon his release. (D.E. 20-1 ¶¶ 5-6; 20-2 at 2-3.) The BOP and LSCI Butner staff have determined
that Defendant is not eligible for home confinement under the CARES Act. (D.E. 20-1 ¶ 7.)
Defendant has not, as of this time, made a request to the BOP for compassionate release pursuant
to the FSA. (D.E. 20-1 ¶ 8.)

        Rather, on April 20, 2020, Defendant moved this Court for compassionate release under
the FSA “on the grounds that his chronic obstructive sleep apnea and extreme obesity, along with
his inability to protect himself from infection and probable death from COVID-19 . . constitute
extraordinary and compelling circumstances” warranting his release. (D.E. 19 at 7.) However,
this Court may only grant a motion for reduction of sentence under the FSA if it was filed “after
the defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of
Prisons to bring a motion on the defendant’s behalf” or after 30 days have passed “from the receipt
of such a request by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. §
3582(c)(1)(A); see also United States v. Raia, No. 20-1033, 2020 WL 1647922, at *2 (3d Cir. Apr.
2, 2020), as revised (Apr. 8, 2020); Epstein, 2020 WL 1808616 at *2 (citing cases declining to
1
  The CARES Act grants the Federal Bureau of Prisons (“BOP”) authority to review all inmates for discretionary
transfer to home confinement.


                                                      2
    Case 2:16-cr-00370-SDW Document 21 Filed 04/29/20 Page 3 of 3 PageID: 152



grant defendant’s motion where defendant failed to exhaust administrative remedies). 2 This is a
statutory requirement that this Court may not waive. See, e.g., Raia, 2020 WL 1647922 at *2;
Massieu v. Reno, 91 F.3d 416, 419 (3d Cir. 1996); Ross v. Blake, 136 S. Ct. 1850 (2016). Because
Defendant has not exhausted his administrative remedies, this Court may not consider the merits
of his motion at this time, and his motion will be denied.

CONCLUSION

       Defendant’s Motion for Compassionate Release is DENIED without prejudice. An
appropriate order follows.
                                                              ___/s/ Susan D. Wigenton_____
                                                              SUSAN D. WIGENTON, U.S.D.J.

Orig: Clerk
cc:   Parties




2
 Defendant’s argument that exhaustion is futile because the BOP has already “determined the issue adversely against”
him by denying his request for home confinement, (D.E. 19 at 3), is unavailing. Defendant’s request was made under
the CARES Act, not the FSA. As such, there has been no adverse determination by the BOP under the FSA.



                                                         3
